Citation Nr: 0935798	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-34 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2005, for the payment of additional compensation benefits for 
a dependent daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which awarded additional compensation 
benefits to the Veteran for his dependent daughter, effective 
from October 1, 2005.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in April 2009.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  In June 2002, the VA was notified of the Veteran's 
dependent daughter.

2.  In a September 2004 letter, the RO notified the Veteran 
of the grant of service connection for major depression and 
an increased rating for service-connected bilateral pes 
planus, effective from March 29, 2004 and that his combined 
service-connected disability increased from 10 percent to 70 
percent.  He was informed that he should complete and return 
a VA Form 21-686c (Declaration of Status of Dependents) 
within one year.

3.  On April 27, 2005 the Veteran completed VA Form 21-686c 
and submitted such form to the VA hospital.

4.  The RO had constructive possession of the VA Form 21-686c 
on April 27, 2005.




CONCLUSION OF LAW

The criteria for an earlier effective date of March 29, 2004, 
for the payment of additional compensation benefits for the 
dependent daughter have been met.  38 U.S.C.A. §§ 1115, 
5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.158, 3.204, 3.216, 
3.401 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist are 
not applicable to cases, such as this one, involving an 
earlier effective date claim in which the law, rather than 
the evidence, is dispositive. See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).



Analysis

The appellant contends that the effective date for the award 
of additional compensation benefits for his dependent 
daughter should be August 30, 2004, reflecting the date of 
the rating decision which qualified him for this additional 
benefit.

The facts in this case are clear.  By an August 2004 rating 
decision, the RO granted service connection for major 
depression and an increased rating for service-connected 
bilateral pes planus, effective from March 29, 2004.  In a 
letter, dated September 3, 2004, the RO notified the Veteran 
of these actions, and informed him that information he 
previously submitted about his dependent daughter was 
incomplete, and that before additional benefits could be paid 
on this basis, he needed to complete the enclosed VA Form 21-
686c and return it within one year.  (The Board notes that 
the "incomplete information" referred to by the RO is a 
June 2002 claim for compensation, in which the Veteran 
indicated that he had a dependent daughter for whom he 
provided a birthdate and an incomplete social security 
number.)

Subsequently, the Veteran completed a VA Form 21-686c, dated 
April 27, 2005, and date-stamped as received by the RO on 
September 19, 2005.  The Veteran testified under oath that he 
submitted this form directly to the James Haley VA hospital.  
He assumed that the hospital delayed in submitting the form 
to the VA RO.  The Board finds the Veteran's testimony to be 
credible.  As such, the Board concludes that VA received the 
Declaration of Status of Dependents on April 27, 2005, within 
one year of VA's requests for such information.  The RO had 
constructive possession of the form at that time.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Under current law, a Veteran having a 30 percent or more 
service-connected disability rating may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the Veteran's 
award.  38 C.F.R. §3.401(b).

The "date of claim" for establishing an effective date for 
additional compensation for dependents is the date of a 
Veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest date for commencement of payment of an 
additional award of compensation for a dependent child is the 
first day of the month following the effective date.  38 
C.F.R. § 3.31.

The statute, 38 U.S.C.A. § 5110(f), clearly states that an 
award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  In this case, 
the Veteran met the percentage rating requirement for his 
service-connected disabilities effective from March 29, 2004.  
He supplied the appropriate proof necessary by completing VA 
Form 21-686c to the VA, albeit to the VA hospital in April 
2005, within one year of VA's September 2004 request.  
Although the Veteran did not submit the April 27, 2005 VA 
Form 21-686c directly to the VA Regional Office, VA is deemed 
to be in constructive possession of this application as it 
was submitted to the VA hospital in connection with VA's 
request.  

In light of the foregoing, an earlier effective date of March 
29, 2004, is assigned for the payment of additional 
compensation benefits for the dependent daughter.


ORDER

An earlier effective date earlier of March 29, 2004 for the 
payment of additional compensation benefits for the dependent 
daughter is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


